 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0171-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   AGUSTIN CRUZ-SANCHEZ,                               DATE: October 11, 2018
     ABRAHAM DE LOS SANTOS-SANCHEZ,                      TIME: 10:00 a.m.
15   and                                                 COURT: Hon. Morrison C. England, Jr.
     NANCY EVELIN VILLENA-ARGUELLES,
16
                                  Defendants.
17
18
                                                STIPULATION
19
            1.     By previous order, this matter was set for status on October 11, 2018.
20
            2.     By this stipulation, defendants now move to continue the status conference until January
21
     17, 2019, and to exclude time between October 11, 2018, and January 17, 2019, under Local Code T4.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)      The government has represented that the discovery associated with this case
24
            includes more than 6,500 pages of investigative reports, photographs, and other documents, as
25
            well as video and audio recordings. All of this discovery has been either produced directly to
26
            counsel and/or made available for inspection and copying. Due to the inclusion of personal
27
            identifying information in some of this discovery, the parties agreed to a stipulation and joint
28
            request for a protective order, which was granted by Magistrate Judge Carolyn K. Delaney on
      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        September 24, 2018. The government’s most recent production was made on September 28,

 2        2018, and consisted of more than 2,900 pages of additional discovery.

 3                b)      Counsel for defendants desire additional time to review this discovery and discuss

 4        it with their clients, to conduct investigation and research related to the charges, and to otherwise

 5        prepare for trial.

 6                c)      Counsel for defendants believe that failure to grant the above-requested

 7        continuance would deny them the reasonable time necessary for effective preparation, taking into

 8        account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendants in a trial within the

12        original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of October 11, 2018 to January 17,

15        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17        of the Court’s finding that the ends of justice served by taking such action outweigh the best

18        interest of the public and the defendants in a speedy trial.

19 ///

20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
     Dated: October 9, 2018                                  MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ DAVID W. SPENCER
 8                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
 9
10
     Dated: October 9, 2018                                  /s/ MATTHEW BOCKMON
11                                                           MATTHEW BOCKMON
                                                             Counsel for Defendant
12                                                           Agustin Cruz-Sanchez
13   Dated: October 9, 2018                                  /s/ ETAN ZAITSU
                                                             ETAN ZAITSU
14                                                           Counsel for Defendant
                                                             Abraham De Los Santos-Sanchez
15
     Dated: October 9, 2018                                  /s/ CLEMENTE JIMENEZ
16                                                           CLEMENTE JIMENEZ
                                                             Counsel for Defendant
17                                                           Nancy Evelin Villena-Arguelles
18                                                   ORDER
19          IT IS SO ORDERED.
20 Dated: October 11, 2018
21
22
23
24
25
26
27
28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
